Citation Nr: 9910424	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-13 821	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder disorder, a low back 
disorder, a disorder of the middle back, a neck disorder, and 
a psychiatric disorder, including memory loss, claimed to 
have resulted from VA treatment in December 1985.  


REPRESENTATION

Appellant represented by:	Darrel J. Huenergardt, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.  

This appeal arises from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

At a hearing in November 1996 before the undersigned member 
of the Board of Veterans' Appeals (Board), sitting at 
Cheyenne, Wyoming, it was noted that the veteran did not have 
epilepsy.  The veteran was seeking compensation for the 
residuals of a seizure, he did not have a seizure disorder 
and was not seeking compensation for epilepsy.

In order to reach an equitable and fully-informed decision 
regarding this appeal, the Board has supplemented the record 
with additional evidence in the form of an independent 
medical opinion from a specialist in orthopedic medicine who 
is not an employee of the VA.  The opinion was received at 
the Board in July 1998.  A copy of the opinion was provided 
to the appellant's representative for review and he was given 
an opportunity to submit additional evidence or argument.


FINDINGS OF FACT

1.  In December 1985 the veteran underwent a cervical 
myelogram at a VA facility and immediately thereafter a CT-
scan.  During the CT scan the veteran had a seizure.  

2.  The veteran's chronic left shoulder disorder, low back 
disorder, middle back disorder, and neck disorder are not 
causally related to the treatment he received at the VA 
facility in December 1985.

3.  The veteran has not submitted competent medical evidence 
that he currently has a psychiatric disorder or impairment of 
memory related to the VA treatment in December 1985.  


CONCLUSIONS OF LAW

1.  Entitlement to compensation benefits for a left shoulder, 
a low back disorder, a middle back disorder and a neck 
disorder, claimed have resulted from VA treatment in December 
1985, is not warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1996).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for compensation benefits under 38 U.S.C.A. § 1151 for 
a psychiatric disorder, including memory loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.  

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  

(1)  The veteran's physical 
condition immediately prior to the 
disease or injury on which the claim 
for compensation is based will be 
compared with the subsequent 
physical condition resulting from 
the disease or injury, each body 
part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will 
be the condition at time of 
beginning the physical examination 
as a result of which the disease or 
injury was sustained.  (ii)  As 
applied to medical or surgical 
treatment, the physical condition 
prior to the disease or injury will 
be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  

(2)  Compensation will not be 
payable under 38 U.S.C. 1151  for 
the continuance or natural progress 
of disease or injuries for which the 
training, or hospitalization, etc., 
was authorized.  

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  

(1)  It will be necessary to show 
that the additional disability is 
actually the result of such disease 
or injury or an aggravation of an 
existing disease or injury and not 
merely coincidental therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make 
the additional disability com-
pensable in the absence of proof 
that it resulted from disease or 
injury or an aggravation of an 
existing disease or injury suffered 
as the result of training, 
hospitalization, medical or surgical 
treatment, or examination.  

(3)  Compensation is not payable for 
the necessary consequences of 
medical or surgical treatment or 
examination properly administered 
with the express or implied consent 
of the veteran, or, in appropriate 
cases, the veteran's representative. 
"Necessary consequences" are those 
which are certain to result from, or 
were intended to result from, the 
examination or medical or surgical 
treatment administered.  
Consequences otherwise certain or 
intended to result from a treatment 
will not be considered uncertain or 
unintended solely because it had not 
been determined at the time consent 
was given whether that treatment 
would in fact be administered.

38 C.F.R. § 3.358 (1996).

In summary, then, under the 1995 version of 38 C.F.R. § 
3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  

However, effective October 1, 1997, 38 U.S.C.A. §  1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  
38 U.S.C.A. § 1151 (West Supp. 1997).  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.  VA 
General Counsel, in VAOPGCPREC 40-97, held that all claims 
for benefits under 38 U.S.C.A. § 1151, filed before October 
1, 1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
1151 claims, such as this veteran's claim, which were filed 
before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

The appellant has the burden of submitting evidence 
sufficient to justify a belief that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  Under the 1995 version 
of 38 C.F.R. § 3.358(c)(3), compensation is provide where 
disability is causally related to VA hospitalization or 
medical or surgical treatment.  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is generally required for a claim to be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Establishing a 
well-grounded claim in this case requires, at a minimum, a 
medical diagnosis of a current disability and medical 
evidence of a nexus between VA treatment and the current 
disability.


Left Shoulder, Low Back, Middle Back and Neck Disorders

Factual Background.  While serving in the military during 
World War II the veteran sustained a blast injury.  Service 
connection was granted for a scar on the inner surface of the 
left elbow and for right shoulder pathology.  After his 
discharge from the service the veteran was employed as a 
painting contractor for many years.  

In January 1981 a VA examination revealed that the veteran had 
degenerative changes of the lumbar spine.  Although the examiner 
reported no evidence of osseous or joint abnormality, X-rays of 
the left shoulder showed "Minimal degenerative changes for the 
margins of the glenohumeral joint and for the acromioclavicular 
joint."  The examiner concluded that the veteran had definite 
findings of an inflammatory process involving the right rotator 
cuff which could be assumed to be bursitis.  

The veteran was seen at a VA medical facility in December 1985 
for complaints of neck, shoulder and arm pain.  A cervical 
myelogram was scheduled.  After the cervical myelogram was 
completed the veteran underwent a CT-scan.  During that procedure 
the veteran had a seizure.  The veteran was admitted to the 
hospital.  He complained of right shoulder pain and general 
muscle pain.  The discharge summary from the hospital noted final 
diagnoses of metrizamide induced seizure and cervical 
spondylosis.  

An anterior cervical diskectomy was performed in February 1986 
and the veteran underwent a decompressive laminectomy at L,2,3,4 
and a diskectomy at L4-5 in July 1986.

E. Beehler, M.D., a private neurologist, in October 1986 stated 
that the veteran's present shoulder problem was secondary to the 
veteran's seizure and the restraints during that episode.  The 
neurologist also indicated that the veteran's neck problem and 
the low back problem was aggravated by the seizure.

The veteran was accorded a VA examination for disability 
evaluations purposes in January 1987 which resulted in an opinion 
that the complaints of the veteran were most compatible with long 
standing osteoarthritis with no permanent residual aggravation by 
the seizure he suffered after the myelogram in December 1985.

R. Barnwell, M.D., in a statements dated in April 1988 and 
October 1989, offered his opinion that after the veteran had a 
grand mal type seizure in December 1985, he had significantly 
increased disability in his neck, shoulders, and anterior chest 
areas.

In September 1988, the veteran filed a claim under the Federal 
Tort Claims Act, alleging that when he presented himself at a VA 
facility in December 1985 for a myelogram and other testing he 
sustained injuries, including a grand mal seizure, a fracture of 
the right shoulder, injuries to the neck, back, shoulder, arms 
and hands.  In November 1990, the veteran and the Government 
agreed to settle and compromise the action, by which the 
Government paid the veteran $25,177.00 in settlement and 
satisfaction of his tort claim.

In statements dated in April 1995 and October 1996, M. Davis, 
M.D., orthopedic surgeon, reported that the veteran had a chronic 
impingement syndrome and progressive problems with the 
acromioclavicular joint as a result of the service-connected 
injury to the shoulders and that it was his opinion that the 
seizure probably aggravated this condition.  Dr. Davis noted that 
the veteran had suffered a fracture of the right clavicle and 
injury to the right shoulder during a seizure.  

In November 1995 a VA examiner concluded that the veteran's neck 
condition, low back disorder and left shoulder disorder were not 
aggravated by the seizure.  He also concluded that the veteran's 
current mild degenerative joint disease of the thoracic spine was 
not caused by the seizure.  

The Board requested an independent medical opinion in July 
1998.  The independent medical examiner reported the 
veteran's history and wrote the following opinion in a July 
1998 letter:

The orthopedic problems associated with 
grand mal seizures are usually related to 
acute traction type fracture of the upper 
extremity and generalized aches and pains 
of the musculoskeletal system.  In this 
case, there is no indication that the 
true fracture existed at the time of the 
seizure in 1985.  I know of no evidence 
in the literature that would indicate 
that a seizure by itself would cause 
progressive degenerative arthritic 
changes.  In reviewing the patient's 
chart, it would appear that most of his 
complaints are related to cervical 
spondylosis, lumbar degenerative disc 
disease and thoracic spondylosis with 
impingement syndromes of the upper 
extremities.  If the patient in fact was 
employed as a painting contractor for 
many years, it is quite likely that the 
impingement is related to his work and 
not to a seizure disorder.  

In my opinion, I cannot see any evidence 
in the records presented to me that his 
present symptoms are as a direct result 
of his seizure of 1985 from a post-
metrizamide event.  I do not see any 
evidence of an increased level of 
disability related to the metrizamide 
study.  Furthermore, there is no 
indication in the medical literature to 
support the patient's allegations.  

Analysis.  In order for the veteran to prevail with his 
claims the evidence must support the conclusion that a causal 
connection exists between the seizure in 1985 and the claimed 
disabilities of the left shoulder, low back, middle back and 
neck.  There is no question that the veteran currently has 
such disabilities.  The question presented by the evidence is 
whether there is a causal link between the disabilities and 
the 1985 VA treatment.  

The veteran has presented opinions from three private 
physicians that either his present symptoms were caused by or 
aggravated by the 1985 seizure.  None of those physicians had 
access to the veteran's entire medical history.  The Board 
noted that the October 1986 clinical summary did not include 
any references to the veteran's post service occupation as a 
painting contractor.  The independent medical examiner 
indicated that the impingement syndrome was quite likely 
related to the veteran's work.  It is clear from reading the 
opinions of the private physicians that they relied heavily 
upon the veteran's report of his history.  The private 
physicians did not explain how the seizure may have caused or 
aggravated the veteran's claimed disabilities.  

In addition, the veteran was examined on two separate 
occasions by VA physicians who found no relationship between 
the veteran's current orthopedic disabilities of the low and 
middle back, left shoulder and neck and the VA treatment in 
December 1985.  

The Board has placed greater weight on the opinion of the 
independent medical examiner.  The claims folder and the 
veteran's medical records were reviewed by the independent 
medical examiner, who is a specialist in orthopedics.  He 
stated that orthopedic problems associated with grand mal 
seizures are usually related to acute traction type fracture 
of the upper extremity and generalized aches and pains of the 
musculoskeletal system and that there was no indication that 
a true fracture existed at the time of the seizure in 1985.  
The veteran's disabilities, as explained by the independent 
medical examiner, were the result of progressive degenerative 
arthritic changes.  The independent medical examiner reviewed 
the medical literature and found nothing to support the 
allegations that the seizure caused such degenerative 
arthritic changes.  

The veteran also presented evidence that normal medical 
standards indicate that it is inappropriate to perform a 
cervical myelogram and then immediately afterwards a CT-scan.  
Inasmuch as there is no causal relationship between the 
currently claimed disabilities and cervical myelogram, the 
CT-scan, or the seizure, this matter is essentially 
irrelevant.

The Board finds that the preponderance of the evidence is 
against the claims for compensation benefits for a left 
shoulder disorder, a low back disorder, a middle back 
disorder and a neck disorder.  


A Psychiatric Disorder, Including Memory Loss

Factual Background.  The Board has limited its recital to the 
most recent psychiatric evaluation.  It is clear from reading 
the evidence of record that the veteran did experience some 
loss of memory immediately after his seizure.  The Board has 
reviewed the record for any evidence of a current psychiatric 
disability.  

A VA psychiatric evaluation report from November 1995 
included the following diagnostic impression: 

(the veteran) does not appear to have any 
significant memory impairment beyond that 
which is typical of a person his age.  
Both by his report and his wife's report, 
the memory loss which was marked after 
his grand mal seizure activity in 1985, 
has vastly improved.  His current 
forgetfulness does not adversely effect 
his ability to function in his daily 
settings.  There does not appear to be a 
need for any further neuropsychological 
assessment at this point in time.  

...(the veteran's) depression appears to be 
purely situational in nature and it does 
not meet the criteria for a psychiatric 
disorder.  

Analysis.  The veteran has not presented a well-grounded 
claim for compensation under 38 U.S.C.A. § 1151 for a 
psychiatric disorder.  The first requirement of such a claim 
is that there be evidence of a disability.  No psychiatric 
disability was found on the November 1995 VA examination.  
The examiner stated that the veteran did not have any 
impairment of memory beyond that typical of someone his age.  

As noted above, compensation is provided for disability and 
the veteran is required to provide evidence of a current 
disability.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. Oct. 
7, 1997), aff'd 9 Vet. App. 341 (1996) (adopting the 
definition of the Court of Veterans Appeals of a well-
grounded claim as set forth in Caluza v. Brown, 7 Vet. App. 
498, 506 (aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The threshold 
requirement for compensation under 38 U.S.C.A. § 1151 is 
competent evidence of the claimed disability.

In the absence of evidence which shows that the veteran 
currently has a psychiatric disorder or memory impairment 
beyond that typical of someone his age, the veteran's claim 
is not well grounded and must be denied.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder disorder, a low back 
disorder, a middle back disorder, a neck disorder, and a 
psychiatric disorder, including memory loss, claimed to have 
resulted from VA treatment in December 1985, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 


